     Case 3:17-cv-05659-WHA Document 233 Filed 11/16/18 Page 1 of 2




 Paul Andre
                                                       990 Marsh Road
                                                       Menlo Park, CA 94025-1949
                                                       T 650.752.1700
                                                       F 650.752.1800



November 16, 2018



Hon. William Alsup
U.S. District Court, Northern District of California

        Re: Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA

Dear Judge Alsup:

         Finjan writes in response to Juniper’s letter (Dkt # 232) filed this morning regarding
Finjan’s motions in limine (“MIL”). Juniper raised this issue with Finjan yesterday claiming
that all four of Finjan’s MILs violated the Court’s Guidelines that “[e]ach motion should
address a single topic.” Finjan informed Juniper its MILs did follow the Court’s Guideline
and only addressed a single topic, but that Finjan was willing to meet and confer on the
issue. Specifically, Finjan informed Juniper as follows:

        Each of Finjan’s MILs relates to a single topic:

        •        MIL #1 – Juniper’s Late Disclosures
        •        MIL #2 – Rubin’s Improper Arguing of Claim Construction
        •        MIL #3 – Rubin’s Improper Opinions on Prejudicial Material
        •        MIL #4 – Juniper’s Improper Introduction of Prejudicial Material

      Juniper choose not to meet and confer with Finjan, but instead filed its letter.
Apparently, Finjan’s email response persuaded Juniper that Finjan’s first two MILs followed
the Court’s Guideline, as Juniper only requests relief on MILs #3 and #4.

         Finjan’s MIL #3 seeks to preclude Juniper’s expert Dr. Rubin form testifying
regarding prejudicial materials in his three expert reports. The single topic of Dr. Rubin’s
inappropriate opinions spread out over three expert reports does not consist of five
separate topics as Juniper complains, but instead identifies five different instances where
Dr. Rubin provided such inappropriate opinions. Under Juniper’s interpretation of the
Court’s Guideline, parties would be required to file a MIL on every instance where an
expert sought to introduce a host of inappropriate opinions instead of tackling this single
issue in a single MIL.

          The same is true of MIL #4 relating to Juniper’s introduction of prejudicial material
at trial. The single issue to preclude irrelevant and prejudicial material identifies three
different examples of such prejudicial material, but does not consist of three separate
topics.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                          SILICON VALLEY | NEW YORK | PARIS
      Case 3:17-cv-05659-WHA Document 233 Filed 11/16/18 Page 2 of 2

Hon. William Alsup
November 16, 2018




        Finjan request the Court deny Juniper’s request to require multiple MILs where a
single MIL addresses the one issue that Finjan seeks to be precluded.


                                             Respectfully submitted,



                                             /s/ Paul Andre_________
                                             Paul Andre
                                             KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                             Attorneys for Plaintiff
                                             Finjan, Inc.




                                                                                           2
